Title: From George Washington to John Cleves Symmes, 7 March 1780
From: Washington, George
To: Symmes, John Cleves


          
            sir
            Head Qrs Morris Town March 7th 178⟨0⟩
          
          I have been honoured with Your Favor of the 6th Instant. The part the Grand Jury of this County are desirous of taking, in the matter that makes the subject of Your Letter, does great credit to their justice & their zeal. At the same time, it appears to me, that it may be best not to issue the Order they request, as it might produce many trivial complaints by the Soldiery—and have a tendency to excite in them, however guarded and descriptive the order might be of the persons, the Objects of the Jury’s request, a less respectful regard for the Inhabitants and their property, than I wish them to possess. In this view I have declined issuing It. If however there are any particular persons, who the Jury have good grounds to believe were guilty of immoderate exactions from the Soldiery in their late distress—and they think proper to communicate their names—I will direct measures to be taken to obtain the Witnesses to the facts, if they belong to the Army. I have the Honor to be with great respect Sir Yr Most Obedt st
          
            G.W.
          
        